Judgment reversed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, reversed.
And this court coming now to render the judgment that said circuit court should have rendered, it is hereby ordered and adjudged that the judgment of the superior court be, and the same hereby is, reversed for error of the trial court in refusing to give in charge to the jury defendant’s written requests Nos. 7 and 8, and for error of the court in its charge to the jury in omitting to state that the negligence of the plaintiff, if the jury should find her guilty of negligence contributing to her own injury, would require the jury to return a verdict in favor of the defendant.
Nichols, C. J., Shauck, Donahue and Wilkin, JJ., concur.